Name: Commission Regulation (EEC) No 1468/80 of 10 June 1980 fixing, for the 1980/81 marketing year, the amount of production aid for Williams pears and cherries preserved in syrup, and the minimum price to be paid to producers
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 146/ 18 Official Journal of the European Communities 12. 6 . 80 COMMISSION REGULATION (EEC) No 1468/80 of 10 June 1980 fixing, for die 1980/81 marketing year, the amount of production aid for Williams pears and cherries preserved in syrup, and the minimum price to be paid to producers other stoned sweet cherries preserved in syrup, falling within subheading ex 20.06 B of the Common Customs Tariff, as referred to in Article 3a of Regula ­ tion (EEC) No 516/77, shall be fixed at 29.21 ECU per 100 kilograms, immediate packing included . This amount shall be multiplied by the coefficient 0.90 in order to obtain the aid for hard-fleshed heart cherries and other unstoned sweet cherries preserved in syrup . 2 . The minimum price to be paid to the producer as referred to in Article 3a (3) of the said Regulation shall be fixed for the marketing year in question at 66.40 ECU per 100 kilograms net of hard-fleshed heart cherries and other sweet cherries, ex-grower. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 516/77 of 14 March 1977 on the common organiza ­ tion of the market in products processed from fruit and vegetables ('), as last ameded by Regulation (EEC) No 2999/79 (2), and in particular Article 3c thereof, Whereas Article 3b of Regulation (EEC) No 516/77 laid down the criteria for fixing the amount of produc ­ tion aid ; whereas according to those criteria the aid should be fixed at the levels set out below ; Whereas, under Article 3a (3) of Regulation (EEC) No 516/77, the minimum price to be paid to producers is calculated on the basis of :  the minimum price in force during the preceding marketing year, and  the trend in production costs in the fruit and vege ­ table sector ; Whereas according to those criteria minimum price should be fixed at the levels set out below ; Whereas the Management Committee for Products Processed from Fruit and Vegetables has not delivered an opinion within the time limit set by its chairman , HAS ADOPTED THIS REGULATION : Article 1 1 . For the 1980/81 marketing year, the amount of production aid for Williams pears peserved in syrup, falling within subheading ex 20.06 B of the Common Customs Tariff, as referred to in Article 3a of Regula ­ tion (EEC) No 516/77, shall be fixed at 23-16 ECU per 100 kilograms, immedate packing included . 2 . The minimum price referred to in Article 3a (3) of Regulation (EEC) No 516/77 to be paid to producers shall be fixed for the marketing year in question at 29-48 ECU per 100 kilograms net of Williams pears, ex-grower. Article 2 1 . For the 1980/81 marketing year, the amount of the production aid for hard-fleshed heart cherries and Article 3 1 . For the 1980/81 marketing year, the amount of the production aid for stoned morello cherries preserved in syrup, falling within subheading ex 20.06 B of the Common Customs Tariff, as referred to in Article 3a of Regulation (EEC) No 516/77, shall be fixed at 31.11 ECU per 100 kilograms, immediate packing included . This amount shall be multiplied by the coefficient 0.83 in order to obtain the aid for unstoned morello cherries preserved in syrup . 2. The minimum price to be paid to the producer as referred to in Article 3a (3) of the said Regulation shall be fixed for the marketing year in question at 74-60 ECU per 100 kilograms net of morello cherries, ex-grower. Article 4 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. It shall apply with effect from :  15 July 1980 in respect of Williams pears preserved in syrup,  12 May 1980 respectively for hard-fleshed heart cherries and other cherries and morello cherries preserved in syrup . (') OJ No L 73, 21 . 3 . 1977, p. 1 . ( 2 ) OJ No L 341 , 31 . 12 . 1979 , p. 1 . 12. 6 . 80 Official Journal of the European Communities No L 146/ 19 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 10 June 1980 . For the Commission Finn GUNDELACH Vice-President